 In the Matter of TAYLOR BEDDING MANUFACTURING COMPANYandUPHOLSTERERS' INTERNATIONAL UNION OF NORTH AMERICACase ,No. R-3927'0SUPPLEMENTAL DECISIONANDORDER SETTING ASIDE ELECTIONMay 29, 1942Pursuant to a Decision and Direction of Election issued by theNational Labor Relations Board in`this proceeding, an election bysecret ballot was conducted on February 23, 1942, at Taylor, Texas,by the Regional Director for the Sixteenth- Region (Fort Worth,Texas).The Regional Director issued and duly served upon theparties his Election Report.'As to the balloting, and the results thereof, the Regional Directorreported as follows :Total on eligible list---------------------------------------- 480-Total ballots cast------------------------------------------ 366Total ballots challenged-----------------------------------17Total blank ballots-----------------------------------------0Total void ballots------------------------------------------4Total valid votes counted----------------------------------- 345Votes cast for Upholsterers' International Union of NorthAmerica------------------------------------------------- 105Votes cast against Upholsterers' International Union of NorthAmerica------------------------------------------------- 240On February 24, 1942, Upholsterers' International Union of NorthAmerica, herein called the Union, filed objections to the conduct ofthe - election and to the Election Report.The Regional Director,having investigated the objections, issued and duly served upon theparties his Report on Objections, wherein he reported that his in-vestigation indicated that the Union's objections raised substantialand material issues concerning the conduct of the election, and recom-mended that the Board order a hearing on the objections.On March11, 1942, the Board, having duly considered the Election Report, the138 N L.R. B. 75541 N. L. R. B., No. 101.507 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion's objections, and the Regional Director's Report on Objections,ordered that a hearing be held on said objections pursuant to ArticleIII, Section 9, of National Labor Relations Board Rules and Regula-tions-Series 2, as amended.Pursuant to notice, duly served upon the parties, a hearing on saidobjections was held on March 30, 1942, at Taylor, Texas, before JamesC.Batten, Trial Examiner.The Board, Taylor Bedding Manu-facturing Company, herein called the Company, and the Union ap-peared, participated, and were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial errors and are hereby affirmed.Upon the entire record in the case, the Board makes the following:SUPPLEMENTAL FINDINGS OF FACTThe conduct of the electionThe Union's objections to the conduct of the election alleged insubstance (1) that immediately preceding the election, the Companycaused to be published and distributed among its employeesa state-ment which interfered with and restrained the employees in theexerciseof their rights guaranteed in Section 7 of the Act, and (2)that the Company, in violation of an agreement, shut down its factoryon the the day of the election and urged its employees to vote, therebycoercing said employees and preventing their voting theirown freechoice.On February 21, 1942, 2 days before the election, the Companydistributed to each of its employees a mimeographed copy of thefollowing statement :,TO THE EMPLOYEES OF THE TAYLOR BEDDING MANUFACTURINGCOMPANYAs you have noted from the bulletins in the factory, an elec-tionwill be held Monday, February 23rd, for the purpose ofdetermining whether a majority of our employees want the Up-holsterers'Union of North America, hereinafter referred to as"the union", to represent them as their exclusive bargaining agentregarding wages, hours and working conditions; or whether theemployees want to deal directly with the management regardingtheir individual problems, as has been done in the past 38 years.Since this is the first time many of you have voted in such anelection we feel that it is our duty to try to give you some in-formation regarding the election. It is to be a strictly secret TAYLOR BEDDING MANUFACTURING COMPANY509election conducted by a representative of the National LaborRelations Board, an agency of the Federal Government, whodoes not "take sides" with either the employees' or the employer.You are free to vote either "Yes" or "No" as you may choosewithout any fear of discrimination.IF YOU VOTE "YES"If a majority of our employees vote "Yes" it means (1) thatyou want the union to represent you in all dealings with themanagement, (2). that all employees must abide by the decisionsreached between the ,union and the management and (3) that itwill ndt be possible for the company officials to deal directlywith individual employees as in the past. Itdoes notmean thatthe company must grant all demands of the union because theonly obligation of the company would be to bargain in goodfaith.It is our opinion that it is not compulsory on the em-ployees or the employer to accept arbitration or to be bound bythe decisions of the War Labor Board, regardless of what youmay have been told.IF YOU VOTE "NO"If a majority of our employees vote "No" it means that youdo not want the union and that you can see your, foreman orcome to the office and discuss your individual problems just asyou have in the past. It also means that the company will notbe required to consider, any proposition from the union.We recognize the right of any employee to join any unionthey wish and such membership will not affect their positionwith the company.We want to make it equally clear that it isnot necessary for any employee to join any union to work forthis company.This is a free country and there is no law whichrequires you to pay dues to, or join any organization to work forthis company.The long hard war in which we are engaged is a war of pro-duction.The Government has urged maximum production anddiscouraged everything that would slow down production for De-fense.Since so much of our production is for National Defenseneeds, we sincerely hope-that nothing in' the form-of union ornon-union activities will slow down National'Defense productionin our plant.The results of the-election will be determined by count of thevotesactually castas in all other elections.Therefore, we urgeevery eligible employee to exercise his right and privilege of 510DECISIONS OF NATIONAL- LABOR RELATIONS BOARDvoting, whether the, vote be "Yes" or "No", in order that, thismatter may be settled.Sincerely,TAYLOR,BEDDING MFG. Co.,By /s/D.F. FORWOOD,President."ExHIBrr A"On ' the following day, the Company caused the statement to bepublished in large type in the, Sunday edition of the Taylor DailyPress, a newspaper of general circulation in. and around Taylor,Texas.The statement implies that resort to the Union would destroy aharmonious and satisfactory relationship long existing between theCompany and its employees, and would hamper the Company's war-production effort. The Company attempted to discredit the proce-dure of collective bargaining by contrasting it unfavorably with theCompany's past practice of dealing individually with its employees.Throughout, the Company acted as if the election were a contestbetween it and the Union. In effect, it urged its employees to voteagainst the Union and against collective bargaining.We are of theopinion, and find, that the statement was clearly intended to dis-courage the employees from voting for the Union, and necessarilyhad that effect.Under the circumstances the election did not reflectthe free choice of the Company's employees.-For-these reasons, we shall sustain the Union's objection as to thedistribution and publication of the statement and set aside the electionheld on February 23, 1942.When the Regional Director shall adviseus that the time is appropriate, we shall direct' that a new election -be held among the Company' employees.Under thecircumstanceswe need not pass upon the Union's second objection to the conductof the election involving the alleged shut-down of the plant on theday of the election.ORDERThe National Labor Relations Board hereby vacates and sets asidethe election held in this proceeding on February 23, 1942, and theresult thereof.2SeeMatter of StandardKnittingMills,Inc.andFederal Textile Labor Union No.21751, affiliated with the American Federation of Labor,25 N. L R. B. 168;Matter ofW. A. Jones Foundry and Machine Co., a corporationandInternational Association ofMachinists District No 8, affiliated with the American Federation of Labor,30 N L. R. B.809._